DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“pressure reducing mechanism” in claims 3 and 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Upon reviewing the specification, the pressure reducing mechanism appears to be drawn to an electric expansion valve or known equivalents. 


Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Kameyama (JP200203476A) in view of Yajima (JP2001174075A).
The prior art of record when considered as a whole, either alone or in combination, neither anticipate or render obvious:
A refrigeration apparatus comprising: a compressor that has a built-in motor having rotation thereof controlled by inverter control, the compressor being configured to compress refrigerant that flows through a refrigerant circuit; an inverter controller that controls torque of the motor through the inverter control when operation frequency of the compressor is at least one value within a range of from 10 Hz to 40 Hz; and a device controller that controls devices provided in the refrigerant circuit, such that, when at least the operation frequency is within the range of from 10 Hz to 40 Hz, torque of the motor is controlled, and when it is determined that at least one predetermined condition is satisfied, the device controller changes the control of the devices provided in the refrigerant circuit from a first mode providing that refrigerant sucked into the compressor is placed in a dry vapor state to a second mode providing that refrigerant sucked into the compressor is placed in a wet vapor state, wherein the at least one predetermined condition includes at least one condition selected from among: a condensation temperature condition in which a condensation temperature of the refrigerant circuit is 45°C or higher, a high-pressure condition in which pressure on a high-pressure side of the refrigerant circuit is a predetermined pressure or more, a pressure difference condition in which a difference in pressure between the high- pressure side and a low-pressure side of the refrigerant circuit is a 
Kameyama in view of Yajima teaches a refrigeration apparatus which has an inverter controller that controls the torque of the motor with operational frequency of the compressor, and through the combination with Yajima, teaches controlling the expansion valve in response to condensation temperature. However, the prior art does not provide a teaching or suggestion for “when at least the operation frequency is within the range of from 10 Hz to 40 Hz, torque of the motor is controlled, and when it is determined that a predetermined condition is satisfied, the controller changes the control of the devices provided in the refrigerant circuit from a first mode providing that refrigerant sucked into the compressor is placed in a dry vapor state to a second mode providing that refrigerant sucked into the compressor is placed in a wet vapor state, wherein the predetermined condition is one condition selected from among...”
The recited control condition links the contingencies of the providing control within a specific operation frequency range, controlling the motor torque, and determining a specific predetermined condition is satisfied. Thus, the modification of the claim would not be obvious, and the independent claim would not be obvious to modify the prior art structures to have the structure as claimed without improper hindsight of independent claims 1 and 2 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEL N BABAA/Examiner, Art Unit 3763                 

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763